DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Victor on 1 June and per email sent 4 June 2021.

The application has been amended as follows: 
In the claims: 
	1.	(Currently Amended) A computer program product for managing tracks in a storage in a cache, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that when executed performs 
operations, the operations comprising:
 	maintaining  a cache list for the cache having a least recently used (LRU) end and a most recently used (MRU) end, wherein tracks in the cache are indicated in the cache list; 
	accessing a track in the cache indicated at a current position on the cache list;
	determining whether a track cache residency time since the accessed track was last accessed while in the cache list is within a region of lowest track cache residency times; and
	in response to determining that the track cache residency time of the accessed track is within the region of lowest track cache residency times, setting a flag to indicate that [[for]] the accessed track is to be indicated at the MRU end the current position in the cache list until the accessed track is not within the region of lowest track cache residency times.  
 

	in response to determining that the track cache residency time is not within the region  of lowest track cache residency times, removing indication of the accessed track from the cache list and adding indication of the accessed track to an MRU array, wherein tracks indicated in the MRU array are added in batch to the MRU end of the cache list. 
 
	3.	(Currently Amended) The computer program product of claim 1, wherein the operations further comprise:
	processing a track at the LRU end of the cache list; 
	determining whether the flag for the processed track is set to indicate the track is to be indicated at the MRU end;
	demoting the processed track in response to determining that the flag for the processed track is not set to indicate the track is to be indicated at the MRU end;
	determining whether to indicate the processed track at the MRU end of the cache list in response to determining that the flag is set to indicate the track is to be indicated at the MRU end;
	indicating the processed track at the MRU end of the cache list in response to determining to indicate the processed track at the MRU end of the cache list; and
	demoting the processed track in response to determining to not indicate the processed track at the MRU end of the cache list. 
 
	4.	(Currently Amended) The computer program product of claim 1, wherein the region of lowest track cache residency times comprises a first region, wherein the operations further comprise:
	processing a track at the LRU end of the cache list; 
	determining whether the flag for the processed track is set to indicate the track is to be indicated at  the MRU end;
	determining whether a track cache residency time since the processed track was last accessed is in a second region of lowest track cache residency times of tracks in the cache list in response to determining that the flag is set to indicate the track is to be indicated at the MRU end 
	initiating indication of the processed track at the MRU end of the cache list in response to determining that the track cache residency time is within the second region of lowest track cache residency times; and
	demoting the processed track in response to determining one of that the flag is not set to indicate the processed track is to be indicated at [[to]] the MRU end of the cache list  and that the track cache residency time is not within the region of lowest track cache residency times.   
 
	5.	(Original) The computer program product of claim 4, wherein the first region comprises less than fifty percent of the entire cache residency time and the second region comprises more than fifty percent of the entire cache residency time.   
 
	6.	(Original) The computer program product of claim 5, 
	wherein the track cache residency time comprises a difference of a current timestamp and a last accessed timestamp indicating when the processed track was last accessed in the cache, 
	wherein the entire cache residency time comprises a difference of a last accessed timestamp a track at the MRU end was last accessed and a last accessed timestamp of a track at the LRU end. 
 
	7.	(Original)	The computer program product of claim 1, wherein the operations further comprise:
	determining whether a cache size of the cache is less than a threshold cache size; ands
	removing indication of the accessed track from the cache list to add to an MRU array in response to determining that the cache size is less than the threshold cache size, wherein tracks indicated in the MRU array are added in batch to the MRU end of the cache list, wherein the determining whether the accessed track is in the region of lowest track cache residency times is performed in response to determining that the cache size is greater than the threshold cache size.  
 
 	8.	(Currently Amended) A system for managing tracks in a storage, comprising:
	a processor;

	a computer program product comprising a computer readable storage medium having computer readable program code embodied therein that when executed performs 
operations, the operations comprising:
 	maintaining  a cache list for the cache having a least recently used (LRU) end and a most recently used (MRU) end, wherein tracks in the cache are indicated in the cache list; 
	accessing a track in the cache indicated at a current position on the cache list;
	determining whether a track cache residency time since the accessed track was last accessed while in the cache list is within a region of lowest track cache residency times; and
	in response to determining that the track cache residency time of the accessed track is within the region of lowest track cache residency times, setting a flag to indicate that [[for]] the accessed track is to be indicated at the MRU end the current position in the cache list until the accessed track is not within the region of lowest track cache residency times.  
 
	9.	(Original) The system of claim 8, wherein the operations further comprise:
	in response to determining that the track cache residency time is not within the region  of lowest track cache residency times, removing indication of the accessed track from the cache list and adding indication of the accessed track to an MRU array, wherein tracks indicated in the MRU array are added in batch to the MRU end of the cache list. 
 
	10.	(Currently Amended) The system of claim 8, wherein the operations further comprise:
	processing a track at the LRU end of the cache list; 
	determining whether the flag for the processed track is set to indicate the track is to be indicated at the MRU end;
is to be indicated at the MRU end;
	determining whether to indicate the processed track at the MRU end of the cache list in response to determining that the flag is set to indicate the track is to be indicated at the MRU end;
	indicating the processed track at the MRU end of the cache list in response to determining to indicate the processed track at the MRU end of the cache list; and
	demoting the processed track in response to determining to not indicate the processed track at the MRU end of the cache list. 
 
	11.	(Currently Amended) The system of claim 8, wherein the region of lowest track cache residency times comprises a first region, wherein the operations further comprise:
	processing a track at the LRU end of the cache list; 
	determining whether the flag for the processed track is set to indicate the track is to be indicated at  the MRU end;
	determining whether a track cache residency time since the processed track was last accessed is in a second region of lowest track cache residency times of tracks in the cache list in response to determining that the flag is set to indicate the track is to be indicated at the MRU end of the cache list, and wherein the first region  is less of a percentage of an entire cache residency time than the second region; 
	initiating indication of the processed track at the MRU end of the cache list in response to determining that the track cache residency time is within the second region of lowest track cache residency times; and
	demoting the processed track in response to determining one of that the flag is not set to indicate the processed track is to be indicated at [[to]] the MRU end of the cache list  and that the track cache residency time is not within the region of lowest track cache residency times.   
 
	12.	(Original) The system of claim 11, wherein the first region comprises less than fifty percent of the entire cache residency time and the second region comprises more than fifty percent of the entire cache residency time.   
 

	wherein the track cache residency time comprises a difference of a current timestamp and a last accessed timestamp indicating when the processed track was last accessed in the cache, 
	wherein the entire cache residency time comprises a difference of a last accessed timestamp a track at the MRU end was last accessed and a last accessed timestamp of a track at the LRU end. 
 
	14.	(Original)	The system of claim 8, wherein the operations further comprise:
	determining whether a cache size of the cache is less than a threshold cache size; ands
	removing indication of the accessed track from the cache list to add to an MRU array in response to determining that the cache size is less than the threshold cache size, wherein tracks indicated in the MRU array are added in batch to the MRU end of the cache list, wherein the determining whether the accessed track is in the region of lowest track cache residency times is performed in response to determining that the cache size is greater than the threshold cache size. 
 
	15.	(Currently Amended)	A method for managing tracks in a storage in a cache, comprising:
 	maintaining  a cache list for the cache having a least recently used (LRU) end and a most recently used (MRU) end, wherein tracks in the cache are indicated in the cache list; 
	accessing a track in the cache indicated at a current position on the cache list;
	determining whether a track cache residency time since the accessed track was last accessed while in the cache list is within a region of lowest track cache residency times; and
	in response to determining that the track cache residency time of the accessed track is within the region of lowest track cache residency times, setting a flag to indicate that [[for]] the accessed track is to be indicated at the MRU end the current position in the cache list until the accessed track is not within the region of lowest track cache residency times.  
 
	16.	(Original)	The method of claim 15, further comprising:

 
	17.	(Currently Amended)	The method of claim 15, further comprising:
	processing a track at the LRU end of the cache list; 
	determining whether the flag for the processed track is set to indicate the track is to be indicated at the MRU end;
	demoting the processed track in response to determining that the flag for the processed track is not set to indicate the track is to be indicated at the MRU end;
	determining whether to indicate the processed track at the MRU end of the cache list in response to determining that the flag is set to indicate the track is to be indicated at the MRU end;
	indicating the processed track at the MRU end of the cache list in response to determining to indicate the processed track at the MRU end of the cache list; and
	demoting the processed track in response to determining to not indicate the processed track at the MRU end of the cache list. 
 
	18.	(Currently Amended) The method of claim 15, wherein the region of lowest track cache residency times comprises a first region, further comprising:
	processing a track at the LRU end of the cache list; 
	determining whether the flag for the processed track is set to indicate the track is to be indicated at  the MRU end;
	determining whether a track cache residency time since the processed track was last accessed is in a second region of lowest track cache residency times of tracks in the cache list in response to determining that the flag is set to indicate the track is to be indicated at the MRU end of the cache list, and wherein the first region  is less of a percentage of an entire cache residency time than the second region; 

	demoting the processed track in response to determining one of that the flag is not set to indicate the processed track is to be indicated at [[to]] the MRU end of the cache list  and that the track cache residency time is not within the region of lowest track cache residency times.   
 
	19.	(Original) The method of claim 18, wherein the first region comprises less than fifty percent of the entire cache residency time and the second region comprises more than fifty percent of the entire cache residency time.   
 
	20.	(Original) The method of claim 19, 
	wherein the track cache residency time comprises a difference of a current timestamp and a last accessed timestamp indicating when the processed track was last accessed in the cache, 
	wherein the entire cache residency time comprises a difference of a last accessed timestamp a track at the MRU end was last accessed and a last accessed timestamp of a track at the LRU end. 
 
	21.	(Original) The method of claim 15, further comprising:
	determining whether a cache size of the cache is less than a threshold cache size; and 
	removing indication of the accessed track from the cache list to add to an MRU array in response to determining that the cache size is less than the threshold cache size, wherein tracks indicated in the MRU array are added in batch to the MRU end of the cache list, wherein the determining whether the accessed track is in the region of lowest track cache residency times is performed in response to determining that the cache size is greater than the threshold cache size. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a listing of the closest art:
US Patent 10,901,916 (Application 16/143396) was considered for double patenting, but the claims as amended are non-obvious over the claims of that application because the amended claims of this application require that the track remain in the location only until the accessed track is not within the region of track cache residency times.  This aspect is not claimed in the related application and no art or rationale was found motivating one of ordinary skill in the art to modify the material claimed in the ‘916 patent to teach or render obvious the combination of “computer program product for managing tracks in a storage in a cache, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising: maintaining  a cache list for the cache having a least recently used (LRU) end and a most recently used (MRU) end, wherein tracks in the cache are indicated in the cache list; accessing a track in the cache indicated at a current position on the cache list; determining whether a track cache residency time since the accessed track was last accessed while in the cache list is within a region of lowest track cache residency times; and in response to determining that the track cache residency time of the accessed track is within the region of lowest track cache residency times, setting a flag to indicate that the accessed track is to be indicated at the MRU end, wherein the accessed track remains at the current position in the cache list after setting the flag until the accessed track is not within the region of lowest track cache residency times” taken as a whole. 
Mittal (A Survey of Techniques for Cache Partitioning in Multicore Processors; May 2017) teaches using reuse distance (the time or number of other accesses between accesses to a given portion of data) for determining evictions in conjunction with an LRU list. Mittal does not teach delaying the promotion toward the MRU end of an LRU list in response to a cache track being in a region of short 
Ash (US 2015/0026409) teaches a bit called a re-MRU that, when set, indicates that a cache track needs to be reMRU’d in batch once a lock is acquired.  But the reference fails to teach that the reMRUing does not take place (i.e. is delayed) until the track is not within the region of the lowest track cache residency times and therefore fails to teach the recited “computer program product for managing tracks in a storage in a cache, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising: maintaining  a cache list for the cache having a least recently used (LRU) end and a most recently used (MRU) end, wherein tracks in the cache are indicated in the cache list; accessing a track in the cache indicated at a current position on the cache list; determining whether a track cache residency time since the accessed track was last accessed while in the cache list is within a region of lowest track cache residency times; and	in response to determining that the track cache residency time of the accessed track is within the region of lowest track cache residency 
Keramidas (Cache Replacement Based on Reuse-Distance Prediction 2007) teaches using re-use distance (closely related to the recited “cache residency times”) to improve performance of an cache eviction method using an LRU list.  Keramidas fails to teach a plurality of regions of different reuse distances or cache residency times so it cannot teach delaying promotion in the region of lowest cache residency times and therefore cannot teach the recited “computer program product for managing tracks in a storage in a cache, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising: maintaining  a cache list for the cache having a least recently used (LRU) end and a most recently used (MRU) end, wherein tracks in the cache are indicated in the cache list; accessing a track in the cache indicated at a current position on the cache list; determining whether a track cache residency time since the accessed track was last accessed while in the cache list is within a region of lowest track cache residency times; and in response to determining that the track cache residency time of the accessed track is within the region of lowest track cache residency times, setting a flag to indicate that the accessed track is to be indicated at the MRU end, wherein the accessed track remains at the current position in the cache list after setting the flag until the accessed track is not within the region of lowest track cache residency times” as a whole.  
Sandberg (Reducing Cache Pollution Through Detection and Elimination of Non-Temporal Memory Accesses; 2010) teaches using a reuse distance (cache residency time) boundary with an LRU eviction scheme.  Sandberg does not teach that writes to the MRU end of the list are delayed until cache lines/tracks are within the long reuse section region.  See Sandberg e.g. figure 4. There is also no 

      


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139